Citation Nr: 0502734	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bronchitis has been received, and, if 
so, whether service connection for bronchitis is warranted.    

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral ankle disability has been 
received.  

3.  Whether new and material evidence to reopen a claim for 
service connection for cellulitis of the right leg has been 
received.  

4.  Whether new and material evidence to reopen a claim for 
service connection for a blood disorder secondary to 
cellulitis of the right leg has been received.  

5.  Entitlement to an increased rating for lumbosacral strain 
with a history of thoracolumbar scoliosis, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
June 1995.  

In a March 1996 rating decision the RO, inter alia, denied 
the veteran's claims for service connection for bronchitis, 
for a bilateral ankle disorder, for cellulitis of the right 
leg, and for a blood disorder as secondary to cellulitis of 
the right leg.  The veteran was notified of that decision 
later in March 1996, but did not initiate an appeal.  

In August  2001, the veteran sought to reopen his claims for 
service connection for bronchitis, a bilateral ankle 
disorder, cellulitis of the right leg, and a blood disorder 
secondary to cellulitis of the right leg.  

These present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision in 
which the RO, inter alia, granted the veteran a compensable 
rating to 10 percent for service-connected lumbosacral strain 
with history of thoracolumbar scoliosis , effective August 2, 
2001; and granted the veteran's petition to reopen his claim 
for service connection for bronchitis, but denied the claim 
on the merits.  The RO also determined that new and material 
evidence to reopen the veteran's claims for service 
connection for a bilateral ankle disorder, for cellulitis of 
the right leg, and for a blood disorder secondary to 
cellulitis of the right leg had not been received.  

The veteran filed a notice of disagreement (NOD) in September 
2002, and the RO issued a statement of the case (SOC) in 
March 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2003.  

In April 2004, the veteran submitted to the Board an April 
2004 chiropractic examination report from Brett Whitekettle, 
D.C., associated with the veteran's treatment for his lumbar 
spine.  The Board accepts the additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. §20.1304 
(2004).  

As noted above, the in the May 2002 rating decision, , the RO 
reopened the veteran's claim for service connection for 
bronchitis, but denied the claim on the merits.  The Board 
points out, however, that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized that particular claim on 
appeal on the title page.  

The Board's decision on the veteran's petition to reopen his 
claims for service connection for bronchitis, bilateral ankle 
disability, for cellulitis of the right leg, and for a blood 
disorder secondary to cellulitis of the right leg is set 
forth below.  The claim for a rating greater than 10 percent 
for service-connected low back disability is addressed in the 
remand following the decision; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the veteran's claims for 
service connection for bronchitis, for bilateral ankle 
disability, for cellulitis of the right leg, and for a blood 
disorder secondary to cellulitis of the right leg has been 
accomplished.  

2.  In a March 1996 rating decision, the RO denied the 
veteran's claims for service connection for bronchitis, for a 
bilateral ankle disorder, for cellulitis of the right leg, 
and for a blood disorder as secondary to cellulitis of the 
right leg; although the RO notified him of the denial later 
in March 1996, the veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the 
RO's March 1996 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a bilateral ankle disability, for 
cellulitis of the right leg, and for a blood disorder 
secondary to cellulitis of the right leg.  

4.  Regarding the claim for service connection for 
bronchitis, new evidence associated with the claims file 
since the RO's March 1996 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bronchitis.  

5.  There is no competent medical evidence that relates any 
current bronchitis to the veteran's active military service.  


CONCLUSIONS OF LAW

1.  The March 1996 RO decision that denied the veteran's 
claims for service connection for bronchitis, for bilateral 
ankle disability, for cellulitis of the right leg, and for a 
blood disorder secondary to cellulitis of the right leg is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

2.  Since the March 1996 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claims for service connection for a bilateral 
ankle disability, cellulitis of the right leg, and a blood 
disorder secondary to cellulitis of the right leg have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).  

3.  Since the March 1996 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bronchitis have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  

4.  The criteria for service connection for bronchitis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).


The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, the veteran has not 
presented new and material evidence to reopen his claims 
service connection for a bilateral ankle disability, for 
cellulitis of the right leg, and for a blood disorder 
secondary to cellulitis of the right leg, it does not appear 
that the duty to assist provisions of the Act are applicable 
in the instant appeal.  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a fair 
decision on the veteran's petition to reopen his claims for 
service connection for a bilateral ankle disability, for 
cellulitis, and for a blood disorder secondary to cellulitis 
on appeal has been accomplished.  The Board also finds that 
all duties to notify and assist pertinent to the petition to 
reopen the claim for service connection for bronchitis 
(favorably decided), as well as the underlying claim for 
service connection for bronchitis has likewise been 
accomplished.

Furthermore, in view of the Board's favorable disposition of 
the veteran's petition to reopen his claim for service 
connection for bronchitis, the Board finds that all 
notification and development action needed to render a fair 
decision on that aspect of the appeal has been accomplished.  
As regards to the underlying claim for service connection for 
bronchitis, the Board finds that, considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate that claim has also been accomplished.  

In this respect, through a September 2001 notice letter, and 
a March 2003 SOC, the veteran was notified of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claims.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letter of September 2001 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Furthermore, the veteran was advised to submit 
evidence pertaining to his claims on appeal, to include 
medical evidence or statements from persons who were 
qualified to comment on the veteran's conditions.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As is noted above, the four content on notice 
requirements have been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before and after the 
May 2002 rating decision on appeal.  The Board finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  

In this respect, the Board points out that the RO notified 
the veteran of the VCAA and VA's duties to notify and assist 
in its letter of September 2001.  The March 2003 SOC notified 
the veteran what was needed to substantiate his claims and 
also identified the evidence that had been considered with 
respect to his claims.  After each, the veteran was afforded 
an opportunity to respond.  In this respect, in an October 
2001 statement, the veteran reported that all his medical 
treatment had been at the VA hospital in Fayetteville, North 
Carolina.  Records from the VA hospital in Fayetteville, as 
well as records from the Durham VA Medical Center (VAMC), are 
associated with the claims file.  Otherwise, at no time in 
response to those letters has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained or submitted.  

Furthermore, the Board also finds that there is no indication 
whatsoever that any additional action is needed to satisfy 
the duty to assist in connection with the claims decided 
herein.  As indicated above, hospitalization and treatment 
records of which VA has been put on notice have been added to 
the claims file.  No further action is needed.  

As noted in the decision below, new and material evidence to 
reopen the claims for service connection for a bilateral 
ankle disability, for cellulitis of the right leg, or for a 
blood disorder secondary to cellulitis of the right leg, has 
not been received.  Further, although evidence to reopen the 
claim for service connection for bronchitis has been 
received, and that claim is reopened, a VA examination in 
connection with that claim is not required, since, as 
addressed more fully below, there is no medical evidence 
whatsoever that even suggests a relationship between the 
veteran's current bronchitis and service.  See 38 U.S.C.A. 
§ 5103A(d);  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims involving bronchitis, bilateral 
ankle disability, cellulitis of the right leg, and a blood 
disorder secondary to cellulitis of the right leg, on appeal.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

As indicated above, the veteran's claims for service 
connection for bronchitis, for bilateral ankle disability, 
for cellulitis of the right leg, and for a blood disorder 
secondary to cellulitis of the right leg, were previously 
been considered and denied in a March 1996 rating decision.  
As the veteran did not appeal that decision, it is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen each of the claims on August 2, 2001.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2004).  Given the date of 
claim culminating in the instant appeal, August 2, 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claims 
now under consideration was the March 1996 RO decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

In the initial March 1996 decision (decided on the basis of 
the veteran's service medical records and a January 1996 
report of VA examination, to include an X-ray of the 
veteran's ankles), the RO denied the veteran's claims for 
service connection for bronchitis, for a bilateral ankle 
disability, for cellulitis of the right leg, and for a blood 
disorder secondary to cellulitis of the right leg on the 
basis that  there was no post-service evidence of any current 
disability.   

Evidence added to the record since the RO's March 1996 
decision reflects a December 1994 X-ray report from Camp 
Lejune Naval Hospital; a December 2001 report of QTC fee-
based examination; a July 2002 report of VA audiological 
examination; an undated VA Report of Attending Physician; and 
VA clinical records dated from August 2001 to November 2002.  
All of the medical evidence received is new in the sense that 
it was not previously before agency.  Moreover, the December 
2001 report of QTC examination that reflects a diagnosis of 
bronchitis constitutes material evidence to reopen the claim 
for service connection for that condition.  However, none of 
the medical evidence associated with the claims file is 
material for purposes of reopening of the other claims for 
service connection.

The December 1994 X-ray report and July 2002 report of VA 
audiological examination are not relevant to the veteran's 
petition to reopen his claims.  Other than the diagnosis of 
bronchitis, the December 2001 examination report no findings 
or diagnosis of a a bilateral ankle disability, cellulitis of 
the right leg, or a blood disorder. The undated VA Report of 
Attending Physician reflects the veteran' complaints of 
multiple joint pain with findings on clinic evaluation being 
within normal limits.  Furthermore, VA clinical records 
reflect diagnoses of polyarthralgias and bronchitis, along 
with a report that an X-ray of the veteran's ankles was 
within normal limits.  This record reflects that there still 
is no post service medical evidence of a bilateral ankle 
disability, cellulitis of the right leg, or a blood disorder.  

The Board has also considered the veteran's assertions, to 
include his complaints of ankle pain.  The Board emphasizes, 
however, that the veteran simply is not competent, on the 
basis of his assertions, alone, to establish the existence of 
a current disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Therefore, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, 
while new and material evidence has been received to reopen 
the  veteran's claim for service connection for bronchitis, 
new and material evidence has not been received to reopen the 
claims for service connection for a bilateral ankle 
disability, for cellulitis of the right leg, and for a blood 
disorder secondary to cellulitis of the right leg; hence, the 
requirements to reopen these claims for service connection 
have not been met, and the claims must be denied.  As, with 
respect to the latter claims, the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen these finally disallowed claims, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

III.  Service Connection for Bronchitis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A review of the veteran's service medical records reflects an 
August 1994 clinical record, which noted an assessment for 
bronchitis.  A March 1995 Report of Medical Examination, for 
the purpose of the veteran's separation from service, 
reflected no complaints or clinical findings of bronchitis.  

Post-service medical evidence reflects a January 1996 report 
of VA examination, in which the examiner noted the veteran's 
history of being treated for bronchitis two years previously 
and that he was currently denying any residual problems.  On 
clinical evaluation, the veteran's respiratory system, to 
include his nose and throat, were reported normal.  The 
examiner's diagnoses included history of bronchitis with no 
residuals.  

An August 2001 VA clinic note reflects a prior reported 
history of questionable chronic bronchitis.  The veteran was 
noted to smoke one pack of cigarettes a day.  The diagnosis 
was rhinitis causing chronic cough.  An October 2001 VA 
clinic note reflects a diagnosis of bronchitis in addition to 
tobacco abuse.  

A December 2001 report of QTC fee-basis examination reflects 
the veteran's reported history of bronchitis over the 
previous seven years, with a chronic cough for the previous 
four months.  The veteran reported taking antibiotics for his 
bronchitis.  The examiner diagnosed bronchitis.  

A February 2002 VA clinic note reflects an assessment of 
bronchitis.  

The Board notes that the August 1994 episode of bronchitis 
in-service resolved with treatment.  There is no evidence of 
a recurrence of bronchitis until the first documented 
diagnosis of the disability in October 2001, some seven years 
later.  There also is no other medical evidence or opinion 
even suggesting a medical relationship between any current of 
bronchitis and the veteran's active military service.  As 
reflected above, the claims file does not include any such 
evidence or opinion, and the veteran has not alluded to the 
existence of any such evidence or opinion.  

The Board has considered the veteran's assertions.  
Notwithstanding the sincerity of any belief that he currently 
has bronchitis that is medically related to his military 
service, as indicated above, the veteran simply is not 
competent to provide a probative opinion on a medical matter, 
such as whether there exists a medical nexus between a 
current disability and service.  See Bostain,  11 Vet. App. 
at  127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  For this reason,  the veteran's own report of 
the etiology of his condition has no probative value.  

Under these circumstances,  the claim for service connection 
for bronchitis must be denied.  In the absence of any medical 
evidence even suggesting a nexus between any currently 
diagnosed bronchitis and the veteran's active military 
service, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  





ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a bilateral ankle 
disability is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for cellulitis of the 
right leg is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a blood disorder 
as secondary to cellulitis is denied.  

To the limited extent that new and material evidence to 
reopen the claim of service connection for bronchitis has 
been received, the appeal is granted.

Service connection for bronchitis is denied.  



REMAND

The Board finds that additional RO action on the veteran's 
claim for an increased rating for service-connected low back 
disability, currently evaluated as 20 percent disabling, is 
needed.  

The veteran disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004)).  The Board points out that VA must 
adjudicate the veteran's claim for a higher rating under the 
former criteria for any period prior to the effective date of 
the new criteria, and under the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  

The RO has not considered the veteran's claim for a rating 
greater than 20 percent for service-connected low back 
disability in light of the revised criteria, and the veteran 
has not otherwise been provided notice of the changes and 
afforded the opportunity to submit evidence and/or argument 
in response thereto.  Accordingly, to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), on remand, the RO should consider the claim for a 
higher rating for low back disability in light of the 
applicable regulatory changes, in the first instance.  

The Board also points out that medical findings responsive to 
revised rating criteria are needed, and that recent evidence 
added to the record reflects that the veteran's low back 
condition may have worsened since the last VA (QTC) 
examination in December 2001.  The April 2004 examination 
report from the Chiropractor Whitekettle (added to the record 
after the RO's last adjudication of the claim) notes the 
veteran's report of low back pain radiating down into his 
right and left hip joints as well as down into the legs, with 
resulting numbness in the toes.  On clinical evaluation, the 
veteran was unable to perform lumbar range of motion due to 
his inability to tolerate the discomfort.  The chiropractor 
reported that a radiographic study of the veteran's lumbar 
spine revealed moderate levels of disc and joint degeneration 
at levels L-4, L-5, and S-1.  

Thus, the RO should arrange for the veteran to undergo 
further VA orthopedic examination, to obtained evidence 
needed to resolve the claim for increase remaining on appeal.  
See 38 U.S.C.A. § 5103A.  The veteran is advised that, in 
keeping with VA's duty to assist, the purpose of the 
requested examination is to obtain information or evidence 
that may be dispositive of the noted claim on appeal.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the scheduled examination, without good 
cause, will result in denial of the claim.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
ncreased rating on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the 
veteran's claim should include consideration of the 
additional evidence submitted to the Board in April 2004.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claim for an increased rating for 
service-connected low back disability, to 
include those records since May 2003 from 
Schilsky Chiropractic Center.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, by a physician.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings made 
available to the orthopedic physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should report range of 
motion of the low back in all directions 
(in degrees), with specific ranges of 
motion provided for comparison purposes.  
Clinical findings also should include 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The examiner should offer an opinion as 
to the  etiology of any degenerative disc 
or joint disease identified on diagnostic 
study and specifically note whether there 
is any indicia of neurological impairment 
associated with the veteran's service-
connected lumbosacral strain.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected 
should be reported.  Additionally, the 
examiner should comment on whether the 
veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician.  

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
rating greater than 20 percent for the 
service-connected lumbar spine disability 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board in April 2004) and legal authority.  
If the veteran fails to report to the 
scheduled examination requested in 
connection with the claim for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  
Otherwise, the RO must document its 
specific consideration of the former and 
revised applicable criteria for rating 
disabilities of the spine.   

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


